CIRILLO, Judge,
dissenting:
I must respectfully dissent from the majority’s conclusion that appellant may amend its complaint.
The majority correctly sets forth the rule of liberal amendment of pleadings. Pa.R.Civ.P. 10331 states, in part, that “[t]he amended pleading may aver transactions or occurrences which have happened before or after the filing of the original pleading, even though they give rise to a new cause of action or defense.”
However, Pennsylvania law has also established that, after the applicable statute of limitations has run, a com*196plaint may be amended only if the amendment merely clarifies or amplifies the original cause of action. Laursen v. General Hospital of Monroe County, 494 Pa. 238, 243, 431 A.2d 237, 239 (1981); Kuisis v. Baldwin-Lima-Hamilton Corp., 457 Pa. 321, 319 A.2d 914 (1974); Junk v. East End Fire Department, 262 Pa.Super. 473, 396 A.2d 1269 (1978). A party may not amend a pleading after the limitations period has expired in order to state a new cause of action. Mussolino v. Coxe Brothers & Co., 357 Pa. 10, 15, 53 A.2d 93, 95 (1947) (citations omitted); Del Turco v. Peoples Home Savings Association, 329 Pa.Super. 258, 274, 478 A.2d 456, 464 (1984); Asper v. Haffley, 312 Pa.Super. 424, 458 A.2d 1364 (1983); Stulz v. Boswell, 307 Pa.Super. 515, 453 A.2d 1006 (1982); Sanchez v. City of Philadelphia, 302 Pa.Super. 184, 448 A.2d 588 (1982); John Goffredo and Sons, Inc. v. S.M.G. Corp., 300 Pa.Super. 112, 446 A.2d 255 (1982).
In the present case, appellant admits that it wants to amend its complaint to sue upon a note dated May 6, 1977, which is separate from the July 20,1976 note, upon which it originally sued. Suit on this second note would thus state a new cause of action, and the statute of limitations for this new cause ran on May 7, 1983.2 Independent of the limitations issue, a cause of action based on the 1977 note would involve a factual background arid, therefore, evidentiary matters different from those for a claim on the 1976 note. As the trial court noted in its opinion, appellees would be prejudiced by an amendment because of these differences and the delay between the 1977 note’s issuance and the suit upon it.
Our standard for reviewing a denial of leave to amend a complaint is to determine whether the court abused its *197discretion in making that denial. Del Turco, supra, 329 Pa.Super. at 275, 478 A.2d at 464-65. See also Tanner v. Allstate Insurance Co., 321 Pa.Super. 132, 467 A.2d 1164 (1983); Spain v. Vicente, 315 Pa.Super. 135, 461 A.2d 833 (1983). I would hold that the hearing court here did not abuse its discretion when it denied appellant’s motion for leave to amend its complaint.

. Adopted June 25, 1946, effective January 1, 1947.


. The 1977 note stated that payment was due “one day after date,” or one day after May 6, 1977, its date of execution. The 1976 note had recited the borrowers’ "promise to pay on demand." The statute of limitations for an action on a demand note runs from the date when demand or payment on the principal or interest is made or judgment is entered on the note. Lazzarotti v. Juliano, 322 Pa.Super. 129, 469 A.2d 216 (1983).